Our attention has been called to the fact that the agreed statement of facts fails to show the exact date when the deed from Wood to Dolly Creel was recorded. True, the facts, as stated, show that Wood executed to her a deed May 15, 1918, and that said deed was recorded, but fails to disclose the date when it was recorded, but, irrespective of this, the record discloses such a severance of the interest between the title of Oscar Greathouse and his mother as to refute a joint tenancy. The record shows that the interest of the alleged minor, Oscar Greathouse, was levied on and sold by the sheriff who made a deed to Wood, and Wood made a deed to Dolly Creel more than ten years before the present bill was filed. So, regardless of the date when the deed from Wood to Dolly Creel was recorded, we think the judgment, execution, and levy on the interest of Oscar Greathouse was evidence of a severance of the joint tenancy between Oscar and his mother and enabled the purchaser at the sheriff's sale, or one holding under him, to set up an adverse claim. This is not a question of one joint owner satisfying a lien or claim against the joint or common property or the redemption of same for the benefit of all the owners, but involves the sale of the separate, undivided interest of one tenant in common, separate and severable from the joint or common ownership of the property.
We also think that the cross-bill sets up a title in Dolly Creel, independent of the attack on the decree of the probate court.
The motion for a new trial is overruled.
THOMAS, BROWN, and KNIGHT, JJ., concur.